Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 12, 1997, which, upon reconsideration, reduced claimant’s weekly unemployment insurance benefit rate.
While employed as an aircraft mechanic supervisor for the Federal Government, claimant contributed 7% of his salary toward his pension fund, for a total contribution of approximately $37,000. The employer matched claimant’s pension contributions. Following claimant’s retirement, he received monthly pension payments based upon his salary, age and years of employment. Thereafter, the Unemployment Insurance Appeal Board reduced claimant’s weekly unemployment insurance benefit rate pursuant to Labor Law § 600 (7) on the ground that claimant contributed less than 50% to his pension fund. Given the present actuarial value of claimant’s pension of approximately $235,000 based upon claimant’s life expectancy and occupation, claimant’s $37,000 contribution amounted to approximately 16% of the value of his pension. We conclude that substantial evidence supports the Board’s decision that the employer contributed more than half of the actuarial value of claimant’s pension, thereby reducing claimant’s benefit rate (see, Matter of Jackson [Catherwood], 20 NY2d 863, 864; Matter of Lemke [Sweeney], 243 AD2d 976; Matter of D'Angelo [Sweeney], 240 AD2d 800). The remaining contentions advanced by claimant have been reviewed and found to be without merit.
Mercure, J. P., Crew III, White, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.